NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATSY N. SAKUMA,                                No. 16-16791

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00274-DKW-
                                                KJM
 v.

ASSOCIATION OF APARTMENT                        MEMORANDUM*
OWNERS OF THE TROPICS AT
WAIKELE, an incorporated association, by
its board of directors; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Patsy N. Sakuma appeals pro se from the district court’s judgment

dismissing her action alleging Racketeer Influenced and Corrupt Organizations Act

(“RICO”) and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341
F.3d 1148, 1154 (9th Cir. 2003). We may affirm on any basis supported by the

record, Thomson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      Dismissal of Sakuma’s action was proper because Sakuma failed to allege

facts sufficient to state a plausible RICO claim. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353, 361

(9th Cir. 2005) (elements of a civil RICO claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Sakuma’s motion to file supplemental excerpts of record (Docket Entry No.

40) is granted and the docket reflects that the supplemental excerpts of record have

been filed. All other pending requests and motions are denied.

      AFFIRMED.




                                           2                                     16-16791